                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ALFRED W. PARKER,                                   Case No. 17-cv-01210-HSG (PR)
                                                        Plaintiff,
                                   7
                                                                                             ORDER OF DISMISSAL
                                                  v.
                                   8

                                   9     DEPUTY SPADARO,
                                                        Defendant.
                                  10

                                  11

                                  12          On March 8, 2017, plaintiff, at the time an inmate at the Martinez Detention Facility in
Northern District of California
 United States District Court




                                  13   Contra Costa County, filed a pro se civil rights action pursuant to 42 U.S.C. § 1983. The case was

                                  14   referred to the Pro Se Prisoner Settlement Program for early settlement proceedings. On May 7,

                                  15   2018, mail sent to plaintiff by the court was returned to the Clerk of the Court as undeliverable

                                  16   with a notation that plaintiff was not in custody (“NIC”). Dkt. No. 32. On July 17, 2018, the

                                  17   Court dismissed the action without prejudice pursuant to Northern District Local Rule 3-11 for

                                  18   plaintiff’s failure to notify the Court of his current address. Dkt. No. 35.

                                  19          On August 2, 2018, plaintiff filed a motion to reopen the action and a notice of change of

                                  20   address, informing the Court that he has been released from custody. Dkt. No. 37. On August 29,

                                  21   208, the Court reopened the action and reinstated the referral to the Pro Se Prisoner Settlement

                                  22   Program. Dkt. No. 38. On September 4, 2018, Magistrate Judge Illman, who oversees the

                                  23   settlement program, set a September 11, 2018 date for purposes of scheduling the settlement

                                  24   conference. Dkt. No. 39. The September 11, 2018 minute entry indicates that plaintiff did not

                                  25   appear at the conference. Dkt. No. 40. The matter was set over to September 25, 2018 to allow

                                  26   plaintiff one further opportunity to participate. See id. The September 25, 2018 minute entry

                                  27   indicates that plaintiff again did not appear. Dkt. No. 41. The action was returned to the

                                  28   undersigned. See id.
                                   1          On September 28, 2018, the Court ordered plaintiff to show cause why the action should

                                   2   not be dismissed for failure to prosecute and/or failure to comply with a court order. Plaintiff was

                                   3   directed to file a written response no later than October 30, 2018 explaining every reason why he

                                   4   did not attend the settlement conference. The Court warned plaintiff that failure to file a response

                                   5   by the deadline would result in the dismissal of this action.

                                   6          Plaintiff’s deadline has passed, and plaintiff has not filed a response to the order to show

                                   7   cause or otherwise communicated with the Court. Accordingly, this case is DISMISSED without

                                   8   prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). Any motion

                                   9   to reopen must include an explanation for why plaintiff did not attend the settlement conference.

                                  10          The Clerk shall enter judgment and close the file. The Clerk shall also send a copy of this

                                  11   order to Magistrate Judge Illman.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 11/7/2018

                                  14

                                  15
                                                                                                       HAYWOOD S. GILLIAM, JR.
                                  16                                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
